UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35081 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: KINDER MORGAN SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Kinder Morgan, Inc. 500 Dallas Street, Suite 1000 Houston, Texas 77002 Kinder Morgan Savings Plan Index to Financial Statements and Supplemental Schedule Pages Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits for the year ended December31,2011 3 Notes to Financial Statements 4 – 11 Supplemental Schedule*: Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) asofDecember31,2011 12 Signature Page 13 * Other schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974, as amended,have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm Audit Committee Kinder Morgan Savings Plan We have audited the accompanying Statements of Net Assets Available for Benefits of Kinder Morgan Savings Plan (the “Plan”) as of December 31, 2011 and 2010, and the related Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2011. These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule of Assets (Held at End of Year) as of December 31, 2011 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.This supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Ham, Langston & Brezina, L.L.P. Houston, Texas June 28, 2012 1 Kinder Morgan Savings Plan Statements of Net Assets Available for Benefits December 31, Assets Cash $ $ - Investments, at fair value (See Notes 2, 3 and 4) Notes receivable from participants Net assets available for benefits at fair value Adjustment from fair value to contract value for interest in collective trust relating to fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 2 Kinder Morgan Savings Plan Statement of Changes in Net Assets Available for Benefits Year Ended December31,2011 Investment income (loss) Interest income $ Dividend income Net depreciation in fair value of investments (See Note 3) ) Other, net ) Total investment income Interest income on notes receivable from participants Contributions Participant contributions Employer contributions Rollovers Total contributions Total income and contributions Deductions from net assets attributable to: Benefits paid to participants Administrative fees Total deductions Net increase in net assets available for benefits Net assets available for benefits Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 3 Kinder Morgan Savings Plan Notes to Financial Statements 1.DESCRIPTION OF THE PLAN General The Kinder Morgan Savings Plan, formerly the Kinder Morgan, Inc. Savings Plan(the “Plan”) was established in 1945 for the benefit of eligible employees of Kinder Morgan, Inc. (the “Company”). The following description of the Plan provides only general information. Plan participants (“Participants”) should refer to the Plan document for a more complete description of the Plan’s provisions. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Benefits under the Plan are not guaranteed by the Pension Benefit Guaranty Corporation. Effective February 10, 2011 the Kinder Morgan Kansas, Inc. Board of Directors changed the name of the Plan from the Kinder Morgan, Inc. Savings Plan to the Kinder Morgan Savings Plan. Plan Administration The Plan is administered by the Company’s Fiduciary Committee. Mercer HR Services provides record keeping services to the Plan. Plan assets are maintained under the custody of Mercer Trust Company (the “Trustee”). The Trustee makes payments as authorized by the Plan. Contributions Participants may elect to make pretax contributions from 1% to 50% of their annual compensation, limited by requirements of the Internal Revenue Code (“IRC”). Participants may discontinue their election to contribute at any time. All new Participants are automatically enrolled in the Plan with a pretax contribution by the Participant of 3% of their eligible annual compensation. Within the first 30 days of hire, employees may opt out of automatic enrollment. The Company has established a Company goal percentage rate of 6% (“SmartGoal”). Every February the Participants who have a participation rate below the SmartGoal will automatically get a 1% increase until the Participant meets the SmartGoal. Participants can opt out of SmartGoal at any time. The Company makes Qualified Non-Elective Contributions (“QNEC”) to the Plan on behalf of each eligible employee. The QNEC was equal to 4% of eligible compensation prior to the first day of the first payroll period in August 2011, and 5% thereafter, and is allocated as of each pay period. Certain employees hired on or after October 1, 2005, and who perform direct services for terminal companies included in Kinder Morgan Energy Partners, L.P.’s Terminals segment, all as further defined in the Plan document, are subject to a tiered QNEC schedule. This tiered QNEC schedule provided for QNEC, as a percentage of eligible compensation, of 1% for service less than one year, 2% for service between one and two years, 3% for service between two and five years, and 4% for service of five years or more for eligible compensation earned prior to the first day of the first payroll period in August 2011. Subsequent to this August 2011 date, the QNEC schedule provides for QNEC, as a percentage of eligible compensation of 2% for service less than one year, 3% for service between one and two years, 4% for service between two and five years, and 5% for service of five years or more. Company contributions for bargaining employees will follow the collective bargaining agreements. All QNEC and other Company contributions (matched or fixed contributions) are invested according to Participants’ investment elections on file or the default if no election is filed. Participants can transfer from the default fund to any other available investment fund(s) at any time. The Company Board of Directors Compensation Committee approved an Employer Discretionary Contribution (“EDC”) program to contribute 1% of base pay to the Plan annually on behalf of each eligible employee. At its discretion the Compensation Committee approves the contribution every July for the following year. The EDC program was suspended with the last pay period of July 2009. On July 21, 2010, the Compensation Committee approved the reinstatement of the 1% EDC in the plan. The reinstated EDC pay was effective with the first pay 4 Kinder Morgan Savings Plan Notes to Financial Statements period of August 2010. For the year ended December 31, 2011, the Company contributions totaled approximately $23.9 million. At its January 2011 meeting, Mr. Richard D. Kinder and Kinder Morgan Management LLC’s compensation committee decided to makethe EDC of 1% of base pay a permanent contribution into the Savings Plan for each eligible employee. Accordingly, as described above, the Companyincreased the QNEC to 5% of base compensation per year on behalf of each eligible employee and the tiered QNEC schedule for Terminals segment employees was increased by 1%.This change was made to assist employees in providing financial security for retirement without the risk of the 1% variable factor. The EDC of 1% was eliminated effective July 31, 2011. The Plan provides an option to all Participants to make after-tax “Roth” contributions (Roth 401(k) option) to a separate Participant account. Unlike traditional 401(k) plans, where Participant contributions are made with pre-tax dollars, earnings grow tax-deferred and the withdrawals are treated as taxable income, Roth 401(k) contributions are made with after-tax dollars, earnings are tax-free, and the withdrawals are tax-free if they occur after both (i) the fifth year of participation in the Roth 401(k) option, and (ii) attainment of age 59 ½, death or disability. The employer contribution will still be considered taxable income at the time of withdrawal. Under Internal Revenue Service regulation, annual additions under the Plan and all other qualified plans sponsored by the Company are limited to the lesser of 100% of eligible compensation or $49,000 for each employee. Annual additions are defined as employer contributions and employee contributions. Benefits/Vesting Company contributions vest on the second anniversary of the date of hire. Vesting of Company contributions for bargaining employees will follow the collective bargaining agreements. Participant contributions may be withdrawn, with the approval of the Fiduciary Committee, in the event of unusual expenses connected with illness or disability, for college or funeral expenses for a Participant or his or her dependents, for the repair of damage to a primary residence caused by fire, storm, or other casualties, or for the purchase of a primary residence, as defined in the Plan document. If not withdrawn earlier, a Participant’s account will be available for distribution, rollover, or payable in the event of termination of employment, death, or termination of the Plan. If a Participant’s account is $1,000 or less, a lump-sum distribution will automatically be made. If a Participant’s account is greater than $1,000, the Participant’s distribution options are: lump-sum distribution, partial distributions, or periodic installments. Upon retirement, Participants whose accounts exceed $1,000 may choose to leave their accounts in the Plan until age 70 1/2, when minimum distributions are required under the IRC. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. Notes Receivable from Participants Participants may borrow, from the vested portion of their Plan accounts, a minimum of $500 up to a maximum equal to the lesser of 50% of their vested balance or $50,000, minus the highest outstanding loan balance from the previous 12 months. All loans are charged a variable interest rate equal to the prime rate published on the first day of each month. The loans are subject to certain restrictions as defined in the Plan document and applicable restrictions under the IRC. 5 Kinder Morgan Savings Plan Notes to Financial Statements Forfeitures Forfeitures of non-vested employer contributions remain in the Plan and earn interest income. Forfeited balances of terminated Participants’ non-vested accounts are used to reduce future Company QNEC contributions. During 2011, terminated Participants forfeited $299,705 of employer contributions, all of which were used to reduce employer contributions. 2.SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting in accordance with generally accepted accounting principles in the United States of America (“GAAP”). The preparation of the financial statements in conformity with GAAP requires the Plan’s management to use estimates and assumptions that affect the accompanying financial statements and disclosures. Actual results could differ from these estimates. Certain prior year amounts have been reclassified to conform with current year presentation. Subsequent events have been evaluated, which are events or transactions that occurred after December 31, 2011 through the issuance of the accompanying financial statements on June 28, 2012. As described in Accounting Standards Codification (“ASC”) Topic 962, Defined Contribution Pension, investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount Participants would receive if they were to initiate permitted transactions under the terms of the Plan.The Plan invests in fully benefit-responsive investment contracts through a collective trust.Contract value for this collective trust is based on the net asset value of the fund as reported by the investment advisor.As required, the Statements of Net Assets Available for Benefits present the fair value of the investment in the collective trust as well as the adjustment of the investment in the collective trust from fair value to contract value relating to the investment contracts. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis.The Plan also invests in insurance contracts through a group annuity contract with Principal Mutual Life Insurance Company. Such insurance contracts are reported at fair value which approximates contract value and, accordingly, no adjustment from fair value to contract value is required. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value. Shares of registered investment companies (mutual funds) are accounted for at fair market values as determined by quoted market prices in an active market. The Plan’s interest in the collective trust is based on the fair value of the collective trust’s underlying investments as based on information reported by the investment advisor using the audited financial statements of the collective trust at year-end. Life insurance contracts are stated at cash surrender value, which approximates fair value. Common stocks are valued at the closing price reported on the active markets on which the individual securities are traded. The Plan presents in the accompanying Statement of Changes in Net Assets Available for Benefits the net depreciation in the fair value of investments, which consists of realized gains and losses, and the net change in unrealized appreciation (depreciation) on investments (see Note 3). Unrealized appreciation (depreciation) is the difference between the fair value of the investment at the end of the current year and the cost of the investment if acquired during the Plan year or the fair value of the investment at the beginning of the Plan year.Purchases and sales of the funds are reflected on a trade date basis. Gain or loss on sale of investments is based on average cost. The accompanying supplemental schedule of assets held for investment purposes reflects cost basis determined utilizing a historic cost approach as required by ERISA. 6 Kinder Morgan Savings Plan Notes to Financial Statements Notes Receivable from Participants Notes receivable from Participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent notes receivable from Participants are reclassified as distributions based upon the terms of the Plan document. Administrative Expenses Accounting and certain administrative services for the Plan are provided by the Company at no cost to the Plan. All other expenses are paid by the Plan. Payment of Benefits Benefits are recorded when paid. 3.INVESTMENTS Participants may designate their contributions and their allocated portion of the employer contributions, in one percentage increments, to one or more of the eligible investment programs. New Plan Participants may elect to transfer investments from other qualified plans into the Plan. In the following table the Plan’s investments that represent 5% or more of the Plan’s net assets at December 31, 2011 and 2010 are separately identified. December 31, Putnam Stable Value Fund $ $ State Street Global Target Retirement 2020 Fund Vanguard Total Bond Market Index Fund State Street Global Target S&P 500 Flagship Fund State Street Global Target Retirement 2025 Fund American EuroPacific Growth Fund State Street Global Target Retirement 2015 Fund * American Funds Growth Fund of America * Investments less than 5% Total investments at fair value $ $ *Investments less than 5% of the Plan’s net assets in the period indicated. 7 Kinder Morgan Savings Plan Notes to Financial Statements During 2011, the Plan’s investments depreciated in value, including gains and losses on investments sold during the year, as well as appreciation (depreciation) of investments held at the end of the year, as follows: Year Ended December31,2011 Common collective trusts $ Kinder Morgan Inc. Common Stock Fund Common stocks Self-directed brokerage accounts (1,558,699 ) Registered investment companies (mutual funds) (15,944,684 ) $ ) 4.FAIR VALUE MEASUREMENTS The fair value measurements and disclosures are made in accordance with ASC Topic 820, Fair Value Measurements and Disclosures. ASC Topic 820 establishes a single definition of fair value in generally accepted accounting principles and prescribes disclosures about fair value measurements. ASC Topic 820 emphasizes that fair value is a market-based measurement that should be determined based on assumptions (inputs) that market participants would use in pricing an asset or liability. Inputs may be observable or unobservable, and valuation techniques used to measure fair value should maximize the use of relevant observable inputs and minimize the use of unobservable inputs. Accordingly, ASC Topic 820 establishes a hierarchal disclosure framework that ranks the quality and reliability of information used to determine fair values. The hierarchy is associated with the level of pricing observability utilized in measuring fair value and defines three levels of inputs to the fair value measurement process—quoted prices are the most reliable valuation inputs, whereas model values that include inputs based on unobservable data are the least reliable. Each fair value measurement must be assigned to a level corresponding to the lowest level input that is significant to the fair value measurement in its entirety. The three broad levels of inputs defined by the fair value hierarchy are as follows: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access at the measurement date. Level 2 Inputs to the valuation methodology include: · Quoted prices for similar assets or liabilities in active markets; · Quoted prices for identical or similar assets or liabilities in inactive markets; · Inputs other than quoted prices that are observable for the asset or liability; and · Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 Unobservable inputs for the asset or liability. These unobservable inputs reflect the entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability, and are developed based on the best information available in the circumstances (which might include the reporting entity’s own data). 8 Kinder Morgan Savings Plan Notes to Financial Statements The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. In determining fair value, the Plan uses three different approaches (the market approach, the income approach and the cost approach) depending on the nature of the assets and liabilities. The income approach uses prices and other relevant data based on market transactions involving identical or comparable assets and liabilities. The market approach uses valuation techniques to convert future amounts such as cash flows or earnings to a single present amount, with the measurement based on the value indicated by current market expectations about those future amounts. The cost approach is the amount that would be currently required to replace an asset and indicates the cost to the Plan to acquire a substitute asset. Following is a description of the valuation methodologies and approaches used for assets measured at fair value.There have been no changes in the methodologies used between December 31, 2011 and 2010. Self-directed brokerage accounts and common stocks, exchange traded funds and exchange traded notes: Valued at the closing price reported on the active market on which the individual securities are traded. (Market approach) Money market funds:Valued at amortized cost, which approximates fair value. (Cost approach) Registered investment companies (mutual funds): Valued at the net asset value (“NAV”) of shares held by the plan at year end. (Market approach) Common collective trusts: The fair value of the common collective trust fund is based on its NAV, as reported by the manager of the common collective trust fund, and as supported by the unit prices of actual purchases and sales transactions occurring as of or close to the financial statement date. (Market approach exept in the case of the stable value fund for which an income approach is used) Insurance contracts: Valued at cash surrender value, which approximates fair value, by discounting the cash flows based on current yields of similar instruments with comparable durations considering the credit-worthiness of the issuer. (Income approach) The following tables set forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2011 and 2010: Assets at Fair Value as of December 31, 2011 Level 1 Level 2 Level 3 Total Company common stock $ Common stocks Registered investment companies (mutual funds) Growth funds Value funds Index funds Fixed income funds Common collective trusts Target retirement Index Value Money market funds Insurance contracts Self-directed brokerage accounts $ 9 Kinder Morgan Savings Plan Notes to Financial Statements Assets at Fair Value as of December 31, 2010 Level 1 Level 2 Level 3 Total Common stocks $ Registered investment companies (mutual funds) Growth funds Value funds Index funds Fixed income funds Common collective trusts Target retirement Index Value Money market funds Insurance contracts Self-directed brokerage accounts $ Level 3 Gains and Losses The table below sets forth a summary of changes in the fair value of the Plan’s level 3 assets for the year ended December 31, 2011: Insurance Contract Balance at January 1, 2011 $ Insurance contract rate adjustment Distributions (26,585 ) Balance at December 31, 2011 $ 5.TAX STATUS The Plan is qualified under the IRC as exempt from federal income taxes, and the Plan received a favorable determination letter from the Internal Revenue Service on November 26, 2002. The Plan has been amended since receiving this determination; however, the Plan administrator believes that the Plan is currently designed and being operated in compliance with the applicable requirements of the IRC. Therefore, the administrator believes that the Plan was tax exempt as of the financial statement dates. Employer contributions to the Plan and all earnings from Plan investments are not taxable to Participants until a partial or complete distribution of such contributions or earnings is made. The Plan has applied for a new determination letter from the IRS whose receipt was confirmed with the IRS on March 21, 2011. 6.PARTY-IN-INTEREST TRANSACTIONS The Plan has notes receivable from certain of its Participants. These transactions qualify as party-in-interest transactions, as defined by ERISA. However, such transactions are permitted under the provisions of the Plan and are exempt from the prohibition of party-in-interest transactions under ERISA. 10 Kinder Morgan Savings Plan Notes to Financial Statements 7.RISKS AND UNCERTAINTIES The Plan provides for various investment options in mutual funds, money market funds, common stocks, common collective trusts, and insurance contracts. Investments, in general, are exposed to various risks, such as interest rate, credit and overall market volatility risk. Due to the level of risk associated with certain investments, it is reasonably possible that change in the values of investments will occur in the near term and that such changes could materially affect Participants’ account balances and the amounts shown in the Statements of Net Assets Available for Benefits. 8.RECONCILIATION OF THE PLAN FINANCIAL STATEMENTS TO FORM 5500 The following is a reconciliation of the Plan’s net assets available for benefits per the accompanying financial statements to Form 5500: December 31, Net assets available for benefits per the financial statements $ $ Deemed distributions of notes receivable from Participants ) ) Net assets available for benefits per Form 5500 $ $ The following is a reconciliation of the change in net assets available for benefits per the accompanying financial statements to Form 5500: Year Ended December 31, 2011 Net increase in net assets available for benefits per the financial statements $ Change in deemed distributions of notes receivable from Participants (160,828 ) Net increase in net assets available for benefits per Form 5500 $ Amounts allocated to deemed distributions of notes receivable from Participants are recorded as a receivable in the accompanying financial statements and recorded as an expense on Form 5500. A note receivable from Participants is deemed distributed during the plan year under the provisions of IRC section 72(p) and Treasury Regulation section 1.72(p) if the note receivable is treated as a note receivable solely of the Participant’s individual account and the Participant has discontinued payment of the note receivable as of the end of the year. For financial statement purposes, the note receivable balance is still considered as an outstanding note receivable until the note receivable obligation has been satisfied and is not treated as an actual distribution until such time the participant separates from employment and the participant’s vested account balance is fully distributed. 11 Kinder Morgan Savings Plan Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) As of December 31, 2011 EIN:80-0682103 PN:002 (a) (b) Identity of Issue, Borrower, Lessor or Similar Party (c) Description of Investment Including Maturity Date, Rate of Interest, Collateral, Par or Maturity Value (e) Current Value*** Putnam Stable Value Fund Common Collective Trust $ ** State Street Global Target Retirement 2020 Fund Common Collective Trust ** Vanguard Total Bond Market Index Fund Registered Investment Company ** State Street Global Advisors S&P 500 Flagship Fund Common Collective Trust ** State Street Global Target Retirement 2025 Fund Common Collective Trust ** American EuroPacific Growth Fund Registered Investment Company ** State Street Global Target Retirement 2015 Fund Common Collective Trust ** American Funds Growth Fund of America Registered Investment Company Kinder Morgan, Inc. Common Stock Fund Common Stock PIMCO Total Return Registered Investment Company Diamond Hill Large Cap Value I Registered Investment Company State Street Global Target Retirement 2030 Fund Common Collective Trust Artisan Mid Cap Fund Registered Investment Company State Street Global Target Retirement 2010 Fund Common Collective Trust State Street Global Advisors Global Equity EX US Index Non-lending Series Common Collective Trust Artisan Mid Cap Value Fund Registered Investment Company State Street Global Target Retirement 2035 Fund Common Collective Trust Vanguard Small Cap Index Fund Registered Investment Company State Street Global Target Retirement Income Fund Common Collective Trust Royce Low-Priced Stock Fund Registered Investment Company Self-Directed Brokerage Account Self-Directed Brokerage Account State Street Global Target Retirement 2040 Fund Common Collective Trust State Street Global Target Retirement 2045 Fund Common Collective Trust Harbor Small Cap Growth Fund Registered Investment Company State Street Global Advisors S&P Mid Cap Index Non-lending Series Fund Common Collective Trust Federated Money Market Obligation Trust Money Market Fund State Street Global Target Retirement 2050 Fund Common Collective Trust Exxon Mobil Corporation Common Stock Common Stock ChevronTexaco Corporation Common Stock Common Stock Principal Financial Group Insurance Contract * Notes receivable from Participants Notes receivable from Participants with terms ranging from 0 - 15 years and interest rates ranging from 3.25% to 9.5% Total $ * Represents party-in-interest transactions (Note 6) ** Represents investment comprising at least 5% of net assets available for benefits *** Cost information is not presented because all investments are participant directed 12 Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees have duly caused this annual report to be signed by the undersigned hereunto duly authorized. KINDER MORGAN SAVINGS PLAN Dated: June 28, 2012 By: /s/ Joseph Listengart Joseph Listengart Vice President and General Counsel 13 EXHIBIT INDEX Exhibit NumberDescription 23.1Consent of Independent Registered Public Accounting Firm dated June 28, 2012
